               Case 20-11288-JTD   Doc 7   Filed 09/30/20   Page 1 of 23




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                           )
 In re:                                    )        Chapter 11
                                           )
 PQ New York, Inc.,                        )        Case No. 20-11266 (JTD)
                                           )
                Debtor.                    )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
                                           )
 In re:                                    )        Chapter 11
                                           )
 33rd Street Bakery, Inc.,                 )        Case No. 20-11268 (JTD)
                                           )
                Debtor.                    )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
                                           )
 In re:                                    )        Chapter 11
                                           )
 Florence Bakery, Inc.,                    )        Case No. 20-11270 (JTD)
                                           )
                Debtor.                    )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
                                           )
 In re:                                    )        Chapter 11
                                           )
 LPQ 14th & K Street, Inc.,                )        Case No. 20-11273 (JTD)
                                           )
                Debtor.                    )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )




12118615/1
              Case 20-11288-JTD   Doc 7       Filed 09/30/20   Page 2 of 23




                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ 205 Bleecker, Inc.,                      )        Case No. 20-11275 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ 85 Broad, Inc.,                          )        Case No. 20-11278 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Aventura, Inc.,                          )        Case No. 20-11281 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Cabin John, Inc.,                        )        Case No. 20-11283 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Claremont, Inc.,                         )        Case No. 20-11285 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                          2
12118615/1
              Case 20-11288-JTD   Doc 7       Filed 09/30/20   Page 3 of 23




                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Coconut Grove, Inc.,                     )        Case No. 20-11287 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Garden City, Inc.,                       )        Case No. 20-11290 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ King & Hudson, Inc.,                     )        Case No. 20-11293 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ N. Wells St, Inc.,                       )        Case No. 20-11295 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Naperville, Inc.,                        )        Case No. 20-11298 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                          3
12118615/1
              Case 20-11288-JTD   Doc 7       Filed 09/30/20   Page 4 of 23




                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ North Michigan, Inc.,                    )        Case No. 20-11299 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Pasadena, Inc.,                          )        Case No. 20-11302 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Reston, Inc.,                            )        Case No. 20-11304 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Sailboat Pond, Inc.,                     )        Case No. 20-11306 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ South End Ave, Inc.,                     )        Case No. 20-11308 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                          4
12118615/1
              Case 20-11288-JTD   Doc 7       Filed 09/30/20   Page 5 of 23




                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ South Gayley, Inc.,                      )        Case No. 20-11310 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ South Lasalle, Inc.,                     )        Case No. 20-11315 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Toluca Lake, Inc.,                       )        Case No. 20-11316 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ West 55th & 8th St, Inc.,                )        Case No. 20-11318 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Woodbury, Inc.,                          )        Case No. 20-11320 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                          5
12118615/1
               Case 20-11288-JTD   Doc 7       Filed 09/30/20   Page 6 of 23




                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 17th Street, Inc.,                         )        Case No. 20-11321 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 44th & Madison, Inc.,                      )        Case No. 20-11324 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 44th Street, Inc.,                         )        Case No. 20-11327 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 53rd Street, Inc.,                         )        Case No. 20-11331 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 550 Hudson, Inc.,                          )        Case No. 20-11333 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                           6
12118615/1
               Case 20-11288-JTD   Doc 7       Filed 09/30/20   Page 7 of 23




                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 55th & 1st, Inc.,                          )        Case No. 20-11336 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 6th & Olive, Inc.,                         )        Case No. 20-11338 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 6th Ave., Inc.,                            )        Case No. 20-11342 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 8th & Walnut, Inc.,                        )        Case No. 20-11346 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 8th Street, Inc.,                          )        Case No. 20-11349 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                           7
12118615/1
               Case 20-11288-JTD   Doc 7       Filed 09/30/20   Page 8 of 23




                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 933 Broadway, Inc.,                        )        Case No. 20-11352 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 97th Street, Inc.,                         )        Case No. 20-11271 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Alexandria, Inc.,                          )        Case No. 20-11276 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Americana, Inc.,                           )        Case No. 20-11280 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Bakery, LLC,                               )        Case No. 20-11284 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                           8
12118615/1
               Case 20-11288-JTD   Doc 7       Filed 09/30/20   Page 9 of 23




                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Battery Park, Inc.,                        )        Case No. 20-11289 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Bethesda, Inc.,                            )        Case No. 20-11292 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Beverly Hills, Inc.,                       )        Case No. 20-11296 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Blaine Mansion, Inc.,                      )        Case No. 20-11301 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Bleecker, Inc.,                            )        Case No. 20-11305 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                           9
12118615/1
              Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 10 of 23




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Brentwood, Inc.,                           )     Case No. 20-11307 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Bryant Park, Inc.,                         )     Case No. 20-11311 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Calabasas, Inc.,                           )     Case No. 20-11313 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Capitol Hill, Inc.,                        )     Case No. 20-11319 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Carnegie Hill, Inc.,                       )     Case No. 20-11322 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          10
12118615/1
              Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 11 of 23




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Carroll Square, Inc.,                      )     Case No. 20-11326 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Central Park, Inc.,                        )     Case No. 20-11329 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Chelsea, Inc.,                             )     Case No. 20-11332 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Chevy Chase, Inc.,                         )     Case No. 20-11335 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Clarendon, Inc.,                           )     Case No. 20-11339 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          11
12118615/1
              Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 12 of 23




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Culver Plaza, Inc.,                        )     Case No. 20-11341 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ East 65th St, Inc.,                        )     Case No. 20-11344 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ East 77th, Inc.,                           )     Case No. 20-11347 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ East 83rd St, Inc.,                        )     Case No. 20-11350 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Encino Bakery, Inc.,                       )     Case No. 20-11354 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          12
12118615/1
              Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 13 of 23




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ First Inc.,                                )     Case No. 20-11356 (JTD)
                                               )
                  Debtor.                      )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ French Market, Inc.,                       )     Case No. 20-11358 (JTD)
                                               )
                  Debtor.                      )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Georgetown, Inc.,                          )     Case No. 20-11359 (JTD)
                                               )
                  Debtor.                      )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Gold Coast, Inc.,                          )     Case No. 20-11361 (JTD)
                                               )
                  Debtor.                      )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Granary, Inc.,                             )     Case No. 20-11363 (JTD)
                                               )
                  Debtor.                      )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          13
12118615/1
             Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 14 of 23




                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Greenwich, Inc.,                          )     Case No. 20-11364 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Harbor Point, Inc.,                       )     Case No. 20-11365 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Larchmont, Inc.,                          )     Case No. 20-11366 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Lexington, Inc.,                          )     Case No. 20-11367 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Lincoln Park, Inc.,                       )     Case No. 20-11368 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                         14
12118615/1
              Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 15 of 23




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Lincoln Square, Inc.,                      )     Case No. 20-11369 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Manhattan Beach, Inc.,                     )     Case No. 20-11370 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Meatpacking District, Inc.,                )     Case No. 20-11267 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Melrose, Inc.,                             )     Case No. 20-11269 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Merrifield, Inc.,                          )     Case No. 20-11272 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          15
12118615/1
             Case 20-11288-JTD    Doc 7    Filed 09/30/20   Page 16 of 23




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Mineral Springs, Inc.,                     )     Case No. 20-11274 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Montague, Inc.,                            )     Case No. 20-11277 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Mt. Vernon, Inc.,                          )     Case No. 20-11279 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ New Canaan, Inc.,                          )     Case No. 20-11282 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Newport Beach Bakery, Inc.,                )     Case No. 20-11286 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          16
12118615/1
              Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 17 of 23




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Operations, Inc.,                          )     Case No. 20-11288 (JTD)
                                               )
                 Debtor.                       )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Park & 33rd, Inc.,                         )     Case No. 20-11291 (JTD)
                                               )
                 Debtor.                       )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Park Slope, Inc.,                          )     Case No. 20-11294 (JTD)
                                               )
                 Debtor.                       )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Robertson, Inc.,                           )     Case No. 20-11297 (JTD)
                                               )
                 Debtor.                       )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Rye, Inc.,                                 )     Case No. 20-11300 (JTD)
                                               )
                 Debtor.                       )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          17
12118615/1
              Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 18 of 23




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ San Vicente, Inc.,                         )     Case No. 20-11303 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Santa Monica, Inc.,                        )     Case No. 20-11309 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Soho, LLC,                                 )     Case No. 20-11312 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Spring Valley, Inc.,                       )     Case No. 20-11314 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Studio City, Inc.,                         )     Case No. 20-11317 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          18
12118615/1
                Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 19 of 23




                                                 )
 In re:                                          )     Chapter 11
                                                 )
 PQ The Village at Topanga, Inc.,                )     Case No. 20-11323 (JTD)
                                                 )
                 Debtor.                         )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )     Chapter 11
                                                 )
 PQ Tribeca, Inc.,                               )     Case No. 20-11325 (JTD)
                                                 )
                 Debtor.                         )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )     Chapter 11
                                                 )
 PQ Tysons Corner, Inc.,                         )     Case No. 20-11328 (JTD)
                                                 )
                 Debtor.                         )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )     Chapter 11
                                                 )
 PQ UN, Inc.,                                    )     Case No. 20-11330 (JTD)
                                                 )
                 Debtor.                         )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )     Chapter 11
                                                 )
 PQ Union Square, Inc.,                          )     Case No. 20-11334 (JTD)
                                                 )
                 Debtor.                         )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )



                                            19
12118615/1
              Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 20 of 23




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Union Station, Inc.,                       )     Case No. 20-11337 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Upper West, Inc.,                          )     Case No. 20-11340 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Villa Marina, Inc.,                        )     Case No. 20-11343 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Walnut Street, Inc.,                       )     Case No. 20-11345 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Wayne, Inc.,                               )     Case No. 20-11348 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          20
12118615/1
             Case 20-11288-JTD   Doc 7    Filed 09/30/20   Page 21 of 23




                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ West 72nd, Inc.,                          )     Case No. 20-11351 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ West 84th, Inc.,                          )     Case No. 20-11353 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Westlake, Inc.,                           )     Case No. 20-11355 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Wildwood, Inc.,                           )     Case No. 20-11357 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 Tuxedo Bakery, Inc.,                         )     Case No. 20-11360 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                         21
12118615/1
                 Case 20-11288-JTD         Doc 7     Filed 09/30/20    Page 22 of 23




                                                        )
 In re:                                                 )        Chapter 11
                                                        )
 Walnut St. Bakery, Inc.,                               )        Case No. 20-11362 (JTD)
                                                        )
                   Debtor.                              )
                                                        )
 Tax I.D. No. XX-XXXXXXX                                )
                                                        )

                                 CERTIFICATION OF COUNSEL

          On September18, 2020, the above-captioned debtors and debtors in possession (the

“Debtors”) and the official committee of unsecured creditors (together with the Debtors, the “Plan

Proponents”) filed the Second Amended Combined Disclosure Statement and Chapter 11 Plan of

Liquidation of PQ New York, Inc. and Affiliated Debtors Dated September 18, 2020 (as

supplemented, the “Plan”) [Docket No. 563]. Section 6.13 of the Plan, titled “Closing of Cases

other than PQ New York, Inc.,” provides as follows:

          Upon the occurrence of the Effective Date, the Liquidating Trustee shall file a
          certification of counsel seeking entry of an Order authorizing the Clerk of the
          Bankruptcy Court to close all of the Bankruptcy Cases, other than the Bankruptcy
          Case of PQ New York, Inc., without need for further notice or Order of the Court.

On September 25, 2020, the Bankruptcy Court entered its Findings of Fact and Conclusions of

Law (I) Approving Disclosure Statement on a Final Basis; and (II) Second Amended Combined

Disclosure Statement and Chapter 11 Plan of Liquidation of PQ New York, Inc. and Affiliated

Debtors Dated September 18, 2020 [Docket No. 597]. On September 30, 2020, the Plan became

effective, and the Liquidating Trustee was appointed pursuant to the terms of the Plan.

          Further, and as set forth in Section 6.01(c) of the Plan:

          The Liquidating Trustee will take all steps necessary to change the name of “PQ
          New York, Inc.” to “Daily Bread Winddown, LLC” as of the Effective Date or as
          soon as reasonably practicable thereafter.




                                                   22
12118615/1
              Case 20-11288-JTD         Doc 7     Filed 09/30/20    Page 23 of 23




        Also, pursuant to the Plan, the Liquidating Trustee will be Gavin Solmonese, LLC. By the

Proposed Order, the Liquidating Trustee requests that the Clerk of the Court change the address

for the Debtors to 919 N. Market Street, Suite 600, Wilmington, DE 19801.

        Pursuant to Section 6.13, the Liquidating Trustee here seeks entry of an order, a form of

which is attached hereto as Exhibit A (the “Proposed Order”): (i) authorizing and directing the

Clerk of the Bankruptcy Court to all of the to close all of the Bankruptcy Cases, other than

Bankruptcy Case 20-11266 (PQ New York, Inc.), (ii) changing the caption of Bankruptcy Case

20-11266 to “In re Daily Bread Winddown, LLC,” and (iii) changing amend the mailing address

of the Debtor to reflect the address of the Liquidating Trustee.

        A draft of the Proposed Order was circulated to the Office of the United States Trustee who

takes no position with respect to the Proposed Order or the relief sought.

        WHEREFORE, the Liquidating Trustee respectfully requests that the Court enter the

Proposed Order at its earliest convenience.

September 30, 2020

                                                      MORRIS JAMES LLP

                                                       /s/ Jeffrey R. Waxman
                                                      Jeffrey R. Waxman (No. 4159)
                                                      500 Delaware Avenue, Suite 1500
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 651-7700
                                                      Email: jwaxman@morrisjames.com

                                                      Counsel to Gavin Solmonese LLC, the
                                                      Liquidating Trustee




                                                23
12118615/1
